                  So Ordered.

       Dated: May 13th, 2021
        1

        2

        3

        4

        5

        6

        7

        8
                                     UNITED STATES BANKRUPTCY COURT
        9                            EASTERN DISTRICT OF WASHINGTON
       10      In re
                                                         No. 20-01808-WLH11
       11      KING MOUNTAIN TOBACCO
               COMPANY, INC.,                            ORDER (i) AUTHORIZING REJECTION
       12                                                OF CERTAIN NON-RESIDENTIAL REAL
                                          Debtor.        PROPERTY ORAL LEASES; AND (ii)
       13                                                APPROVING LEASE OF IRRIGATION
                                                         SYSTEM AND EQUIPMENT
       14

       15              Upon the Debtor’s Motion for Order (i) Authorizing Rejection of Certain Non-

       16      Residential Real Property Oral Leases; and (ii) Approving Lease of Irrigation System

       17      and Equipment [Docket No. 252] (the “Motion”), filed by King Mountain Tobacco

       18      Company, Inc. (“Debtor”), debtor and debtor-in-possession herein; and it appearing

       19      that the relief requested is in the best interests of the Debtor’s estate and creditors; and

       20      it appearing that this court has jurisdiction over this matter pursuant to 28 U.S.C. §§

       21      157 and 1334; and it appearing that this proceeding is a core proceeding pursuant to 28

       22      U.S.C. § 157(b); and adequate notice of the Motion having been given; and after due

       23      deliberation and sufficient cause appearing therefor; it is hereby

                                                                                    B USH K ORNFELD           L LP
               ORDER (i) AUTHORIZING REJECTION OF CERTAIN NON-                              LAW OFFICES
               RESIDENTIAL REAL PROPERTY ORAL LEASES; AND (ii)                         601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
               APPROVING LEASE OF IRRIGATION SYSTEM AND                                Telephone (206) 292-2110
                                                                                       Facsimile (206) 292-2104
ee12hj0189     EQUIPMENT – Page 1
             20-01808-WLH11     Doc 279    Filed 05/13/21   Entered 05/13/21 15:02:23         Pg 1 of 3
        1            ORDERED as follows:
        2            1.     The Motion [ECF No. 252] is GRANTED.
        3            2.     The Debtor is authorized to enter into the Irrigation Lease, effective April
        4      30, 2021, attached as Exhibit A to the Thompson Declaration.
        5            3.     To the extent that any oral Leases exist as referenced, but not fully
        6      described, in the Irrigation Lease, they are rejected effective as of April 30, 2021.
        7      Nothing in this Order constitutes a finding or conclusion as to whether any oral Lease
        8      exists or is valid or contains any particular terms, and no party shall be bound or
        9      prejudiced by entry of this Order with respect to any claim asserted in connection with
       10      any Lease or any defenses or opposition thereto.
       11            4.     The Debtor shall serve this Order on the counterparties to the Irrigation
       12      Lease and the oral Leases within three (3) business days of the entry of this Order.
       13            5.     The court shall retain jurisdiction to hear and determine all matters arising
       14      from or relating to the implementation of this Order.
       15            6.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),
       16      7062, or 9014, or otherwise, the terms and conditions of this Order shall be
       17      immediately effective and enforceable upon its entry.
       18                                       /// END OF ORDER ///
       19      Presented by:
       20      BUSH KORNFELD LLP
       21
                /s/ Richard B. Keeton
       22      James L. Day, WA Bar No. 20474
               Richard B. Keeton, WA Bar No. 51537
       23      Attorneys for the Debtor and Debtor-in-Possession
                                                                                  B USH K ORNFELD           L LP
               ORDER (i) AUTHORIZING REJECTION OF CERTAIN NON-                            LAW OFFICES
               RESIDENTIAL REAL PROPERTY ORAL LEASES; AND (ii)                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
               APPROVING LEASE OF IRRIGATION SYSTEM AND                              Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
ee12hj0189     EQUIPMENT – Page 2
             20-01808-WLH11     Doc 279    Filed 05/13/21   Entered 05/13/21 15:02:23       Pg 2 of 3
        1
               Approved as to form and content; presentment waived:
        2
               BRIAN M. DONOVAN
        3      Acting Assistant Attorney General; Assistant United States
               Attorney for the Eastern District of Washington
        4
               /s/ Marissa D. Embola
        5      Ruth A. Harvey
               Margeret Newell
        6      Marissa D. Embola
               Civil Division, Commercial Litigation Branch
        7      U.S. Department of Justice
        8      Attorneys for the United States of America

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

                                                                                 B USH K ORNFELD           L LP
               ORDER (i) AUTHORIZING REJECTION OF CERTAIN NON-                           LAW OFFICES
               RESIDENTIAL REAL PROPERTY ORAL LEASES; AND (ii)                      601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
               APPROVING LEASE OF IRRIGATION SYSTEM AND                             Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
ee12hj0189     EQUIPMENT – Page 3
             20-01808-WLH11    Doc 279   Filed 05/13/21     Entered 05/13/21 15:02:23      Pg 3 of 3
